






CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT (this “Agreement”) is entered into by and between BAKER HUGHES
INCORPORATED, a Delaware corporation (the "Company"), and
    ___________(the"Executive") effective as of .
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and
WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Definitions and Interpretation Rules.


1.1    Defined Terms. For purposes of this Agreement, the following terms shall
have the meanings indicated below:


“Affiliate” means any entity which is a member of (i) the same controlled group
of corporations within the meaning of section 414(b) of the Code with Baker
Hughes, (ii) a trade or business (whether or not incorporated) which is under
common control (within the meaning of section 414(c) of the Code) with Baker
Hughes or (iii) an affiliated service group (within the meaning of
section 414(m) of the Code) with Baker Hughes.
“Annual Incentive Plan” means the Baker Hughes Incorporated Annual Incentive
Compensation Plan, as amended and/or restated from time to time, any guidelines
issued pursuant to such plan, and any other annual incentive bonus plans adopted
by the Company from time to time which are in replacement of such plan.
“Assets” means assets of any kind owned by Baker Hughes, including but not
limited to securities of Baker Hughes' direct and indirect subsidiaries and
Affiliates.
“Baker Hughes” means Baker Hughes Incorporated, a Delaware corporation, and any
successor by merger or otherwise.
“Base Compensation” means the Executive's base salary or wages (as defined in
section 3401(a) of the Code for purposes of federal income tax withholding) from
the Company, modified by including any portion thereof that such Executive could
have received in cash in lieu of any elective deferrals made by the Executive
pursuant to the Supplemental Retirement Plan (other than deferrals of bonuses)
or pursuant to a




--------------------------------------------------------------------------------




qualified cash or deferred arrangement described in section 401(k) of the Code
and any elective contributions under a cafeteria plan described in section 125
of the Code, and modified further by excluding any bonus, incentive compensation
(including but not limited to equity-based compensation), commissions, expense
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, deferred compensation (other than elective deferrals by the
Executive under a qualified cash or deferred arrangement described in
section 401(k) of the Code or the Supplemental Retirement Plan that are
expressly included in “Base Compensation” under the foregoing provisions of this
definition), welfare benefits as defined in ERISA, overtime pay, special
performance compensation amounts and severance compensation.
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
those terms in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
“Board” means the Board of Directors of Baker Hughes or other governing body of
Baker Hughes or its direct or indirect parent.
“Bonus Amount” means the sum of (a) the amount of the annual incentive bonus, if
any, paid in cash by the Company under the Annual Incentive Plan to or for the
benefit of the Executive for services rendered or labor performed during a
fiscal year of the Company and (b) the amount of the discretionary bonus or
other bonus paid outside of the Annual Incentive Plan, if any, paid in cash by
the Company to or for the benefit of the Executive for services rendered or
labor performed during the same fiscal year of the Company. The Executive's
Bonus Amount shall be determined by including any portion thereof that such
Executive could have received in cash in lieu of (i) any elective deferrals made
by such Executive pursuant to the Supplemental Retirement Plan or (ii) elective
contributions made on such Executive's behalf by the Company pursuant to a
qualified cash or deferred arrangement (as defined in section 401(k) of the
Code) or pursuant to a plan maintained under section 125 of the Code.
“Cause” means (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Executive by the Board (or by a delegate appointed by the Board), which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or any of its Affiliates, monetarily or
otherwise. For purposes of Sections (i) and (ii) of this definition, (A) no act,
or failure to act, on the Executive's part shall be deemed “willful” if done, or
omitted to be done, by the Executive in good faith and with reasonable belief
that the act, or failure to act, was in the best interest of the Company and
(B) in the event of a dispute concerning the application of this provision, no
claim by the Company that Cause exists shall be given effect unless the Company
establishes to the Board by clear and convincing evidence that Cause exists.
“Change in Control” means the occurrence of any of the following events:
(a)    the individuals who are Incumbent Directors cease for any reason to
constitute a majority of the members of the Board;
(b)    the consummation of a Merger of Baker Hughes or an Affiliate of Baker
Hughes with another Entity, unless the individuals and Entities who were the
Beneficial Owners of the Voting Securities of Baker Hughes outstanding
immediately prior to such Merger own, directly or indirectly, at least fifty
percent (50%) of the combined voting power of the Voting Securities of any of
Baker Hughes, the surviving Entity or the parent of the surviving Entity
outstanding immediately after such Merger;




--------------------------------------------------------------------------------




(c)    any Person, other than a Specified Owner, becomes a Beneficial Owner,
directly or indirectly, of securities of Baker Hughes representing thirty
percent (30%) or more of the combined voting power of Baker Hughes' then
outstanding Voting Securities;
(d)    a sale, transfer, lease or other disposition of all or substantially all
of Baker Hughes' Assets is consummated (an “Asset Sale”), unless:
(1)    the individuals and Entities who were the Beneficial Owners of the Voting
Securities of Baker Hughes immediately prior to such Asset Sale own, directly or
indirectly, 50 percent or more of the combined voting power of the Voting
Securities of the Entity that acquires such Assets in such Asset Sale or its
parent immediately after such Asset Sale in substantially the same proportions
as their ownership of Baker Hughes' Voting Securities immediately prior to such
Asset Sale; or
(2)    the individuals who comprise the Board immediately prior to such Asset
Sale constitute a majority of the board of directors or other governing body of
either the Entity that acquired such Assets in such Asset Sale or its parent (or
a majority plus one member where such board or other governing body is comprised
of an odd number of directors); or
(e)    The stockholders of Baker Hughes approve a plan of complete liquidation
or dissolution of Baker Hughes.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
act.
“Committee” means, prior to a Change in Control, the Compensation Committee of
the Board. After a Change in Control, “Committee” means (i) the individuals (not
fewer than three (3) in number) who, on the date six (6) months prior to the
Change in Control constitute the Compensation Committee of the Board, plus, (ii)
in the event that fewer than three (3) individuals are available from the group
specified in clause (i) above for any reason, such individuals as may be
appointed by the individual or individuals so available (including for this
purpose any individual or individuals previously so appointed under this clause
(ii)); provided, however, that the maximum number of individuals constituting
the Committee after a Change in Control shall not exceed six (6).
“Company” means Baker Hughes. In the event that the Executive's employer is a
subsidiary of Baker Hughes, the term “Company” shall include the Executive's
employer where appropriate and Baker Hughes will cause the Executive's employer
to take any actions necessary to satisfy the obligations of the Company under
this Agreement.
“Disability” means the Executive's incapacity due to physical or mental illness
that has caused the Executive to be absent from full-time performance of his
duties with the Company for a period of six (6) consecutive months.
“Effective Date” means the date identified in the introduction of this
Agreement.
“Employment Termination Date” means the date as of which the Executive incurs a
Termination of Employment determined in accordance with the provisions of
Section 5.2.
“Entity” means any corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or other business
entity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor




--------------------------------------------------------------------------------




act.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor act.
“Executive” means the employee identified in the introduction of this Agreement.
“Expiration Date” shall have the meaning specified in Section 2.
“Good Reason” for termination by the Executive of his employment means the
occurrence (without the Executive's express written consent) after any Change in
Control, of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraph (a), (e), (f) or (g) below, such act or failure to act is corrected
prior to the effective date of the Executive's termination for Good Reason:
(a)    the assignment to the Executive of any duties or responsibilities which
are substantially diminished as compared to the Executive's duties and
responsibilities immediately prior to a Change in Control or a material change
in the Executive's reporting responsibilities, titles or offices as an executive
and as in effect immediately prior to the Change in Control;
(b)    a reduction by the Company in the Executive's annual Base Compensation as
in effect on the date hereof or as the same may be increased from time to time,
except for across-the-board salary reductions similarly affecting all
individuals having a similar level of authority and responsibility with the
Company and all individuals having a similar level of authority and
responsibility with any Person in control of the Company;
(c)    the relocation of the Executive's principal place of employment to a
location outside of a 50-mile radius from the Executive's principal place of
employment immediately prior to the Change in Control or the Company's requiring
the Executive to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's business
travel obligations immediately prior to a Change in Control;
(d)    the failure by the Company to pay to the Executive any portion of the
Executive's current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all individuals having a similar level
of authority and responsibility with the Company and all individuals having a
similar level of authority and responsibility with any Person in control of the
Company, or to pay to the Executive any portion of an installment of deferred
compensation under any deferred compensation program of the Company, within
seven (7) days of the date such compensation is due;
(e)    the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive's total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive's participation
relative to other Baker Hughes executives, as existed immediately prior to the
Change in Control;
(f)    the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all individuals having a




--------------------------------------------------------------------------------




similar level of authority and responsibility with the Company and all
individuals having a similar level of authority and responsibility with any
Person in control of the Company), the taking of any other action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive the Executive of any material fringe benefit or Perquisite enjoyed by
the Executive at the time of the Change in Control, or the failure by the
Company to provide the Executive with the number of paid vacation days to which
the Executive is entitled on the basis of years of service with the Company in
accordance with the Company's normal vacation policy in effect immediately prior
to the time of the Change in Control; or
(g)    any purported termination of the Executive's employment which is not
effected pursuant to a notice of termination satisfying the requirements of
Section 5.1.
The Executive shall have the right to terminate his employment for Good Reason
even if he becomes incapacitated due to physical or mental illness. The
Executive's continued employment shall not constitute consent to, or a waiver of
any rights with respect to, any act or failure to act constituting Good Reason
hereunder.
For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Committee by clear and convincing evidence
that Good Reason does not exist. The Committee's determination regarding the
existence of Good Reason shall be conclusive and binding upon all parties unless
the Committee's determination is arbitrary and capricious.
“Highest Base Compensation” means the Executive's annualized Base Compensation
in effect immediately prior to (a) a Change in Control, (b) the first event or
circumstance constituting Good Reason, or (c) the Executive's Termination of
Employment, whichever is greatest.
“Highest Bonus Amount” means the average of the three highest Bonus Amounts
received by the Executive with respect to the five fiscal years of the Company
immediately preceding the Executive's Employment Termination Date.
“Incumbent Director” means -
(a)    a member of the Board on the Effective Date; or
(b)    an individual-
(1)    who becomes a member of the Board after the Effective Date;
(2)    whose appointment or election by the Board or nomination for election by
Baker Hughes' stockholders is approved or recommended by a vote of at least
two-thirds of the then serving Incumbent Directors (as defined herein); and
(3)    whose initial assumption of service on the Board is not in connection
with an actual or threatened election contest.
“Interest Amount” has the meaning specified in Section 3.3(i).
“Merger” means a merger, consolidation or similar transaction.
“Pension Plan” means the Baker Hughes Incorporated Pension Plan, as amended from
time to time.




--------------------------------------------------------------------------------




“Person” shall have the meaning ascribed to the term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof, except that the term shall not include
(a) the Company or any of its Affiliates, (b) a trustee or other fiduciary
holding Company securities under an employee benefit plan of the Company or any
of its Affiliates, (c) an underwriter temporarily holding securities pursuant to
an offering of those securities or (d) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
“Renewal Date” shall have the meaning specified in Section 2.
“Section 409A” means section 409A of the Code and the regulations issued by the
IRS and the Department of Treasury thereunder.
“Separation From Service” shall have the meaning specified in Section 409A.
“Specified Employee” means a person who is, as of the date of the person's
Separation From Service a “specified employee” within the meaning of Section
409A, taking into account the elections made and procedures established in
resolutions adopted by the Administrative Committee of Baker Hughes.
“Specified Owner” means any of the following:
(a)    Baker Hughes;
(b)    an Affiliate of Baker Hughes;
(c)    an employee benefit plan (or related trust) sponsored or maintained by
Baker Hughes or any Affiliate of Baker Hughes;
(d)    a Person that becomes a Beneficial Owner of Baker Hughes' outstanding
Voting Securities representing 30 percent or more of the combined voting power
of Baker Hughes' then outstanding Voting Securities as a result of the
acquisition of securities directly from Baker Hughes and/or its Affiliates; or
(e)    a Person that becomes a Beneficial Owner of Baker Hughes' outstanding
Voting Securities representing 30 percent or more of the combined voting power
of Baker Hughes' then outstanding Voting Securities as a result of a Merger if
the individuals and Entities who were the Beneficial Owners of the Voting
Securities of Baker Hughes outstanding immediately prior to such Merger own,
directly or indirectly, at least 50 percent of the combined voting power of the
Voting Securities of any of Baker Hughes, the surviving Entity or the parent of
the surviving Entity outstanding immediately after such Merger in substantially
the same proportions as their ownership of the Voting Securities of Baker Hughes
outstanding immediately prior to such Merger.
“Supplemental Retirement Plan” means the Baker Hughes Incorporated Supplemental
Retirement Plan, as amended from time to time.
“Termination of Employment” means the termination of the Executive's employment
relationship with the Company (a) by the Company without Cause after a Change in
Control occurs, or (b) by the Executive for Good Reason after a Change in
Control occurs.
For purposes of this definition, the Executive's employment shall be deemed to
have been terminated after a Change in Control, if (a) the Executive's
employment is terminated by the Company without Cause prior to a Change in
Control (whether or not a Change in Control ever occurs) and such termination
was at




--------------------------------------------------------------------------------




the request or direction of a Person who has entered into an agreement with the
Company, the consummation of which would constitute a Change in Control; (b) the
Executive terminates his employment for Good Reason prior to a Change in Control
(whether or not a Change in Control ever occurs) and the circumstance or event
which constitutes Good Reason occurs at the request or direction of a Person who
has entered into an agreement with the Company, the consummation of which would
constitute a Change in Control; or (c) the Executive's employment is terminated
by the Company without Cause or by the Executive for Good Reason and such
termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs). For purposes of any determination
regarding the applicability of the immediately preceding sentence, any position
taken by the Executive shall be presumed to be correct unless the Company
establishes to the Committee by clear and convincing evidence that such position
is not correct.
“Termination of Employment” does not include (a) a termination of employment due
to the Executive's death or Disability, or (b) a termination of employment by
the Executive without Good Reason.
“Thrift Plan” means the Baker Hughes Incorporated Thrift Plan, as amended from
time to time.
“Voting Securities” means the outstanding securities entitled to vote generally
in the election of directors or other governing body.
1.2    Number and Gender. As used in this Agreement, unless the context
otherwise expressly requires to the contrary, references to the singular include
the plural, and vice versa; references to the masculine include the feminine and
neuter; references to “including” mean “including (without limitation)”; and
references to Sections and clauses mean the sections and clauses of this
Agreement.


2.Term of Agreement.


2.1    The “Term” of this Agreement shall commence on the Effective Date and end
on (a) the last day of the three-year period beginning on the Effective Date if
no Change in Control shall have occurred during that three-year period (such
last day being the “Expiration Date”); or (b) if a Change in Control shall have
occurred during (i) the three-year period beginning on the Effective Date or
(ii) any period for which the Term of this Agreement shall have been
automatically extended pursuant Section 2.2, the last day of the two-year period
beginning on the date on which the Change in Control occurred.


2.2    After the expiration of the time period described in subsection (a) of
Section 2.1, and in the absence of a Change in Control (as described in
subsection (b) of Section 2.1) the “Term” of this Agreement shall be
automatically extended for successive two-year periods beginning on the day
immediately following the Expiration Date (the beginning date of each successive
two-year period being a “Renewal Date”), unless, not later than 18 months prior
to the Expiration Date or applicable Renewal Date, the Company shall give notice
to Executive that the Term of this Agreement will not be extended.


3.Compensation Other Than Severance Payments.


3.1    Equity Based Compensation. Upon the occurrence of a Change in Control,
all options to acquire Baker Hughes stock, all shares of restricted Baker Hughes
stock, and all stock appreciation rights the value of which is determined by
reference to or based upon the value of Baker Hughes stock, held by the
Executive under any plan of the Company shall become immediately vested,
exercisable and nonforfeitable and all conditions thereof (including, but not
limited to, any required holding periods) shall be deemed to have been
satisfied. The effect, if any, of a Change in Control on any other equity
incentives and other awards the value of which is determined by reference to or
based upon the value of Baker Hughes stock shall be




--------------------------------------------------------------------------------




determined in accordance with the terms of the applicable award agreement and
any terms and conditions issued by the Compensation Committee of the Board that
are applicable to the award.


3.2    Compensation and Benefits During Incapacity and Prior to Termination of
Employment. Following a Change in Control and during the Term of this Agreement,
for any period during which the Executive fails to perform the Executive's
full-time duties with the Company as a result of incapacity due to physical or
mental illness, the Company shall pay to the Executive, at the time specified in
Section 4, the Executive's full salary at the rate in effect at the commencement
of any such period, together with all compensation and benefits payable to the
Executive under the terms of any compensation or benefit plan, program or
arrangement maintained by the Company during such period, until the Executive's
employment is terminated by the Company for Disability.


3.3    Benefits Following Termination of Employment. If the Executive incurs a
Termination of Employment during the Term of this Agreement, the Company shall
provide the Executive the benefits described below.


(a)Severance Payment. The Company will pay the Executive a cash severance
benefit in an amount equal to the product of three times the sum of (i) an
amount equal to the Executive's Highest Base Compensation plus (ii) the greater
of (A) the Executive's Highest Bonus Amount or (B) an amount equal to         
percent (____%) of the Executive's Highest Base Compensation. The Executive's
severance payment under this paragraph (a) will be paid in accordance with the
provisions of Section 4.


(b)Prorated Bonus. The Company will pay the Executive a cash severance benefit
in an amount equal to the product of (A) the Executive's Highest Bonus Amount
and (B) a fraction, the numerator of which is the number of days in the
Company's fiscal year in which occurs the Executive's Employment Termination
Date through the Executive's Employment Termination Date and the denominator of
which is three hundred sixty-five (365). However, if the Executive's Employment
Termination Date occurs during the same calendar year in which a Change in
Control occurs, the pro-rata bonus payment described in the preceding sentence
shall be offset by any payments received by the Executive under the Baker Hughes
Incorporated Annual Incentive Compensation Plan (as amended and/or restated) in
connection with the Change in Control. The Executive's severance payment under
this paragraph (b) will be paid in accordance with the provisions of Section 4.


(c)Outplacement. The Company will pay the Executive a cash payment in the amount
of $30,000.00. Such cash payment will be paid in accordance with the provisions
of Section 4.


(d)Pension, Thrift and Supplemental Retirement Plans. In addition to the
retirement benefits to which the Executive is entitled under the Thrift Plan,
the Pension Plan and the Supplemental Retirement Plan, the Company shall pay the
Executive a single sum cash payment in an amount equal to the undiscounted value
of (A) the employer-provided accruals under the Pension Plan that the Executive
would have earned and (B) the employer contributions the Company would have made
to the Thrift Plan and the Supplemental Retirement Plan (including but not
limited to matching and base contributions) on behalf of the Executive had the
Executive continued in the employ of the Company for a period of three years
after the Employment Termination Date, assuming for this purpose that (i) the
Executive's earned compensation per year during that three year period of time
is the sum of (1) the Executive's Highest Base Compensation and (2) the
Executive's Highest Bonus Amount; and (ii) contribution, deferral, credit and
accrual percentages made under the Pension Plan, the Thrift Plan and the
Supplemental Retirement Plan, by and on behalf of the Executive during the three
year period, are the same percentages in effect on the date of the Change in
Control or the Executive's Employment Termination Date, whichever is more
favorable for the Executive. The




--------------------------------------------------------------------------------




payment required under this paragraph (d) will be made in accordance with the
provisions of Section 4.
 
(e)Accident and Health Insurance Benefits. For three years following the
Executive's Employment Termination Date (the “Continuation Period”), the Company
shall arrange to provide the Executive and his dependents accident and health
insurance benefits, in each case, substantially similar to those provided to the
Executive and his dependents immediately prior to the Employment Termination
Date or, if more favorable to the Executive, those provided to the Executive and
his dependents immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, at no greater cost to the Executive than
the cost to the Executive immediately prior to such date or occurrence. Benefits
otherwise receivable by the Executive pursuant to this Section 3.3(e) shall be
reduced to the extent benefits of the same type are received by the Executive
during the Continuation Period (and any such benefits received by the Executive
shall be reported to the Company by the Executive). To the extent that the
accident or health insurance benefits specified in this Section 3.3(e) are not
provided through an arrangement that is fully insured by a third party the
following provisions shall apply to the reimbursement of such benefits. The
amount of accident and health insurance expenses eligible for reimbursement
during Executive's taxable year will not affect the expenses eligible for
reimbursement in any other taxable year (with the exception of applicable
lifetime maximums specified in the plans). The Executive's right to
reimbursement is not subject to liquidation or exchange for another benefit. To
the extent that the benefits provided to the Executive pursuant to this Section
3.3(e) are taxable to the Executive and not otherwise exempt from Section 409A,
any amounts to which the Executive would otherwise be entitled under this
Section 3.3(e) during the first six months following the date of the Executive's
Separation From Service shall be accumulated and paid to the Executive on the
date that is six months following the date of his Separation From Service.


(f)Life Insurance. The Executive shall be entitled to a single sum cash payment
in an amount equivalent to thirty-six (36) monthly basic life insurance premiums
applicable to the Executive's basic life insurance coverage on his Employment
Termination Date. The single sum cash payment will be made in accordance with
the provisions of Section 4. The Executive may, at his option, convert his basic
life insurance coverage to an individual policy after his Employment Termination
Date by completing the forms required by the Company.


(g)Retiree Medical. If the Executive would have become entitled to benefits
under the Company's post-retirement health care insurance plans, as in effect
immediately prior to the Employment Termination Date or, if more favorable to
the Executive as in effect immediately prior to the first occurrence of an event
or circumstance constituting Good Reason, had the Executive's employment
terminated at any time during the period of thirty-six (36) months after the
Employment Termination Date, the Company shall provide such post-retirement
health care insurance benefits to the Executive and the Executive's dependents
commencing on the later of (i)  the date on which such coverage would have first
become available and (ii) the date on which the applicable benefits described in
paragraph (e) of this Section 3.3 terminate. Except for any reimbursements under
the applicable group health plan that are subject to a limitation on
reimbursements during a specified period, the amount of expenses eligible for
reimbursement under this Section 3.3(g), or in-kind benefits provided, during
the Executive's taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
the Executive. The Executive's right to reimbursement or in-kind benefits
pursuant to this Section 3.3(g) shall not be subject to liquidation or exchange
for another benefit. To the extent that the benefits provided to the Executive
pursuant to this Section 3.3(g) are taxable to the Executive and are not
otherwise exempt from Section 409A, any amounts to which the Executive would
otherwise be entitled under this Section 3.3(g) during the first six months
following the date of the Executive's Separation From Service shall be
accumulated and paid to the Executive on the date that is six months following
the date of his Separation From Service.






--------------------------------------------------------------------------------




(h)Interest Amount. If the Executive is a Specified Employee, the Company shall
pay to the Executive, on the date that is six (6) months following the
Executive's Separation From Service, an amount equal to the amount of interest
that would be earned on the amounts specified in Sections 3.3(a), 3.3(b),
3.3(c), 3.3(d) and 3.3(f) and, to the extent subject to a mandatory six-month
delay in payment, the amounts specified in Sections 3(e), 3(g) and 3.5, for the
period commencing on the date of the Executive's Separation From Service until
the date of payment of such amounts, calculated using an interest rate equal to
the six month London Interbank Offered Rate in effect on the date of the
Executive's Separation From Service plus two percentage points (the “Interest
Amount”).


3.4    Legal Fees. The Company shall pay all legal fees and expenses incurred by
the Executive (i) in disputing in good faith any issue relating to the
Executive's termination of employment, or (ii) in seeking in good faith to
obtain or enforce any benefit or right provided under this Agreement in
accordance with Section 11.5. Such payments shall be made within ten (10)
business days after the delivery of the Executive's written request for the
payment accompanied by such evidence of fees and expenses incurred as the
Company may reasonably require. The Company shall pay the Executive all legal
fees and expenses incurred by the Executive in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit under this Agreement. Such payments shall be made
within ten (10) business days after delivery of the Executive's written request
for payment accompanied with such evidence of fees and expenses incurred as the
Company may reasonably require. The parties intend and agree that the foregoing
ten (10) business day deadline is not to be extended as a result of the
following sentence which is included solely for the purpose of complying with
Section 409A. The Company shall make a payment to reimburse the Executive in an
amount equal to all legal fees and expenses incurred due to a tax audit or
litigation relating to the application of section 4999 of the Code to any
payment or benefit under this Agreement by the end of the Executive's taxable
year following the Executive's taxable year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, by the end
of the Executive's taxable year following the Executive's taxable year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation. The legal fees or expenses that are subject to
reimbursement pursuant to this Section 3.5 shall not be limited as a result of
when the fees or expenses are incurred. The amount of legal fees or expenses
that is eligible for reimbursement pursuant to this Section 3.5 during a given
taxable year of the Executive shall not affect the amount of expenses eligible
for reimbursement in any other taxable year of the Executive. The right to
reimbursement pursuant to this Section 3.5 is not subject to liquidation or
exchange for another benefit. Notwithstanding any provision of this Agreement to
the contrary, if the Executive is a Specified Employee, any amount to which the
Executive would otherwise be entitled under this Section 3.5 during the first
six months following the date of the Executive's Separation From Service shall
be accumulated and paid to the Executive on the date that is six months
following the date of his Separation From Service.


4.Time of Benefits Payments. The Company shall pay the Executive any cash
benefits described in paragraphs (a), (b), (c), (d) and (f) of Section 3.3 in a
single sum cash payment on the date that is six (6) months following the date of
 the Executive's Separation From Service if he is a Specified Employee or ten
(10) days following his Separation From Service if he is not a Specified
Employee. Any salary or compensation described in Section 3.2 or 5.4 for periods
prior to the Executive's Separation From Service shall be paid to the Executive
by the Company on the regularly scheduled payroll dates or on the dates
specified in the applicable benefit programs. Any unpaid salary described in
Section 3.2 or Section 5.4 for periods following the Executive's Separation From
Service shall be paid to the Executive by the Company in a single sum cash
payment on the date that is six (6) months following the date of the Executive's
Separation From Service if he is a Specified Employee or ten (10) days following
his Separation From Service if he is not a Specified Employee.




--------------------------------------------------------------------------------




5.Termination Procedures And Compensation During Dispute.


5.1    Notice of Termination. After a Change in Control and during the Term of
this Agreement, any purported termination of the Executive's employment by the
Company shall be communicated by the Company by a written Notice of Termination
to the Executive in accordance with Section 11.8. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated. Further, a Notice of Termination for Cause is required to include a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board which was called and held for the purpose of considering such termination
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail. No purported termination of the
Executive's employment by the Company after a Change in Control and during the
Term of this Agreement shall be effective unless the Company complies with the
procedures set forth in this Section.


5.2    Employment Termination Date. “Employment Termination Date,” with respect
to any purported termination of the Executive's employment after a Change in
Control and during the Term of this Agreement, shall mean (i) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full-time performance of the Executive's duties during such thirty (30) day
period), and (ii) if the Executive's employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by the Company, shall not be less than thirty (30) days (except in
the case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).


5.3    Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Employment
Termination Date (as determined without regard to this Section), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Employment Termination Date shall be
extended until the earlier of (i) the date on which the Term of this Agreement
ends or (ii) the date on which the dispute is finally resolved, either by mutual
written agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Employment Termination Date shall
be extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence.


5.4    Compensation During Dispute. If a purported termination of employment
occurs following a Change in Control and during the Term of this Agreement and
the Employment Termination Date is extended in accordance with Section 5.3, the
Company shall pay the Executive, at the time specified in Section 4, the full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was given
or those plans in which the Executive was participating immediately prior to the
first occurrence of an event or circumstance giving rise to the Notice of
Termination, if more favorable to the Executive, until the Employment
Termination Date, as determined in accordance with Section 5.3. Amounts paid
under this Section are in addition to all other amounts due under this Agreement
(other than those due under Section 3.2) and shall not be offset




--------------------------------------------------------------------------------




against or reduce any other amounts due under this Agreement.


6.Withholding. The Company may withhold from any benefits paid under this
Agreement all income, employment, and other taxes required to be withheld under
applicable law.


7.Death of the Executive. If the Executive dies after his Employment Termination
Date but before the Executive receives full payment of the benefits to which he
is entitled, any unpaid benefits will be paid to the Executive's surviving
spouse, or if the Executive does not have a surviving spouse, to the Executive's
estate.


8.Amendment. This Agreement may not be amended except pursuant to a written
instrument that is authorized by the Committee and agreed to in writing and
signed by the Executive.


9.Disputed Payments And Failures To Pay. If the Company fails to make a payment
in whole or in part as of the payment deadline specified in this Agreement,
either intentionally or unintentionally, other than with the consent of the
Executive, the Executive shall make prompt and reasonable good faith efforts to
collect the remaining portion of the payment. The Company shall pay any such
unpaid benefits due to the Executive, together with interest on the unpaid
benefits from the date of the payment deadline specified in this Agreement at
the annual rate of 120 percent of the rate specified in section 1274(b)(2)(B) of
the Code within ten (10) business days of discovering that the additional monies
are due and payable.
 
10.Funding. The Executive shall have no right, title, or interest whatsoever in
or to any assets of the Company or any investments which the Company may make to
aid it in meeting its obligations under this Agreement. The Executive's right to
receive payments under this Agreement shall be no greater than the right of an
unsecured general creditor of the Company. Immediately prior to a Change in
Control, the Company shall create an irrevocable grantor trust (the “Rabbi
Trust”) which shall be subject to the claims of creditors of the Company. In the
event that the Executive is a Specified Employee at the time he incurs a
Separation From Service or at the time the Company determines that it is
reasonably likely that the Executive will incur a Separation From Service in
connection with a Change in Control, then immediately upon the Executive's
Separation From Service or, if earlier, the date on which the Company makes a
determination that the Executive is reasonably likely to incur a Separation From
Service in connection with a Change in Control, the Company shall transfer to
the Rabbi Trust cash sufficient (on an undiscounted basis) to pay the cash
amounts specified in Section 3.3, and the Interest Amount. The cash amounts
specified in Section 3.3 and the Interest Amount shall be paid from the Rabbi
Trust on the dates specified in Sections 3.3(i) and 4 herein, provided that the
Company shall remain liable to pay any such amounts which for any reason are not
paid from the Rabbi Trust. The trustee of the Rabbi Trust shall be a bank or
trust company selected by the Company prior to the Change in Control.


11.Certain Tax Matters.


(a)Notwithstanding any other provision of this Agreement or any benefit program
or other agreement to the contrary, if any payment or benefit by or from the
Company or any of its affiliates to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise would be subject to the Excise Tax (as hereinafter
defined) (all such payments and benefits being collectively referred to herein
as the “Payments”), then except as otherwise provided in Section 11(b), the
Payments shall be reduced (but not below zero) or eliminated (as further
provided for in Section 11(c)) to the extent the Independent Tax Advisor (as
hereinafter defined) shall reasonably determine is necessary so that no portion
of the Payments shall be subject to the Excise Tax.






--------------------------------------------------------------------------------




(b)Notwithstanding the provisions of Section 11(a), if the Independent Tax
Advisor reasonably determines that Executive would receive, in the aggregate, a
greater amount of the Payments on an after-tax basis (including all applicable
federal, state, and local income, employment and other applicable taxes and the
Excise Tax) if the Payments were not reduced or eliminated pursuant to Section
11(a), then no such reduction shall be made notwithstanding that all or any
portion of the Payments may be subject to the Excise Tax.


(c)For purposes of determining which of Section 11(a) and Section 11(b) shall be
given effect, the determination of which Payments shall be reduced or eliminated
to avoid the Excise Tax shall be made by the Independent Tax Advisor, provided
that the Independent Tax Advisor shall reduce or eliminate, as the case may be,
the Payments in the following order (and within the category described in each
of the following clauses (1) through (5) of this Section 11(c), in reverse order
beginning with the Payments which are to be paid farthest in time except as
otherwise provided in Section 11(d):


(1)by first reducing or eliminating the portion of the Payment otherwise due
under Section 3.3(c);


(2)then by reducing or eliminating the portion of the Payment otherwise due
under Section 3.3(f);


(3)then by reducing or eliminating the portion of the Payment otherwise due
under Section 3.3(h);


(4)then by reducing or eliminating the portion of the Payment otherwise due
under Section 3.3(b);


(5)then by reducing or eliminating the portion of the Payment otherwise due
under Section 3.3(a);


(6)then by reducing or eliminating the portion of the Payments otherwise due
under Section 3.3(d);


(7)then by reducing or eliminating the portion of the Payments that represent
performance unit awards, such reduction or elimination to be made in reverse
chronological order with the most recent performance unit awards reduced first;


(8)then by reducing or eliminating the portion of the Payments that represent
performance restricted stock awards, such reduction or elimination to be made in
reverse chronological order with the most recent restricted stock awards reduced
first;


(9)then by reducing or eliminating the portion of the Payments that represent
stock options, such reduction or elimination to be made in reverse chronological
order with the most recent stock options reduced first;


(10)then by reducing or eliminating the portion of the Payments that represent
equity-based compensation not described above, such reduction or elimination to
be made in reverse chronological order with the most recent such awards reduced
first;


(11)then by reducing or eliminating the portion of the Payments otherwise due




--------------------------------------------------------------------------------




under Section 3.3(e); and


(12)then by reducing or eliminating the portion of the Payments otherwise due
under Section 3.3(g).


(d)The Independent Tax Advisor shall provide its determinations, together with
detailed supporting calculations and documentation, to the Company and Executive
for their review no later than ten (10) days after the Date of Termination. The
determinations of the Independent Tax Advisor under this Section 11 shall, after
due consideration of the Company's and Executive's comments with respect to such
determinations and the interpretation and application of this Section 11, be
final and binding on all parties hereto absent manifest error. The Company and
Executive shall furnish to the Independent Tax Advisor such information and
documents as the Independent Tax Advisor may reasonably request in order to make
the determinations required under this Section 11.


(e)For purposes of this Section 11, “Independent Tax Advisor” shall mean a
lawyer with a nationally recognized law firm, a certified public accountant with
a nationally recognized accounting firm, or a compensation consultant with a
nationally recognized actuarial and benefits consulting firm, in each case with
expertise in the area of executive compensation tax law, who shall be selected
by the Company and shall be acceptable to Executive (Executive's acceptance not
to be unreasonably withheld), and all of whose fees and disbursements shall be
paid by the Company.


(f)As used in this Agreement, the term “Excise Tax” means, collectively, the
excise tax imposed by Section 4999 of the Code, together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such excise tax, and any interest in respect of such penalties, additions to tax
or additional amounts.


12.Miscellaneous.


12.1    Agreement Not an Employment Contract. This Agreement is not an
employment contract between the Company and Executive and gives Executive no
right to retain his employment. This Agreement is not intended to interfere with
the rights of the Company to terminate the Executive's employment at any time
with or without notice and with or without cause or to interfere with the
Executive's right to terminate his employment at any time.


12.2    Alienation Prohibited. No benefits hereunder shall be subject to
anticipation or assignment by the Executive, to attachment by, interference
with, or control of any creditor of the Executive, or to being taken or reached
by any legal or equitable process in satisfaction of any debt or liability of
the Executive prior to its actual receipt by the Executive. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
benefits hereunder prior to payment thereof shall be void.


12.3    Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.


12.4    Binding Effect. This Agreement shall be binding upon any successor of
the Company. Further, the Board shall not authorize a Change in Control that is
a merger or a sale transaction unless the purchaser or the Company's successor
agrees to take such actions as are necessary to cause the Executive to be paid
or provided all benefits due under the terms of this Agreement as in effect
immediately prior to the Change in Control.




--------------------------------------------------------------------------------






12.5    Settlement of Disputes Concerning Benefits Under this Agreement;
Arbitration. All claims by Executive for benefits under this Agreement shall be
directed to and determined by the Committee and shall be in writing. Any denial
by the Committee of a claim for benefits under this Agreement shall be delivered
to the Executive in writing within thirty (30) days after written notice of the
claim is provided to the Company in accordance with Section 11.8 and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Committee shall afford a reasonable opportunity to
the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Committee a decision of the Committee
within sixty (60) days after notification by the Committee that the Executive's
claim has been denied. Any further dispute or controversy arising out of or
relating to this Agreement, including without limitation, any and all disputes,
claims (whether in tort, contract, statutory or otherwise) or disagreements
concerning the interpretation or application of the provisions of this Agreement
shall be resolved by arbitration in accordance with the rules of the American
Arbitration Association (the “AAA”) then in effect. Within ten (10) business
days of the initiation of an arbitration hereunder, the Company and the
Executive will each separately designate an arbitrator, and within twenty (20)
business days of selection, the appointed arbitrators will appoint a neutral
arbitrator from the AAA Panel of Commercial Arbitrators. The arbitrators shall
issue their written decision (including a statement of finding of facts) within
thirty (30) days from the date of the close of the arbitration hearing. The
decision of the arbitrators selected hereunder will be final and binding on both
parties. This arbitration provision is expressly made pursuant to and shall be
governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement
or successor statute). Pursuant to Section 9 of the Federal Arbitration Act, the
Company and the Executive agree that a judgment of the United States District
Court for the District in which the headquarters of Baker Hughes is located at
the time of initiation of an arbitration hereunder may be entered upon the award
made pursuant to the arbitration.


12.6    No Mitigation. The Company agrees that if the Executive's employment
with the Company terminates during the Term of this Agreement, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to this Agreement.
Further, except as expressly provided otherwise herein, the amount of any
payment or benefit provided for in this Agreement (other than Section 3.3(e))
shall not be reduced by any compensation earned by the Executive as the result
of employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.


12.7    Other Amounts Due. Except as expressly provided otherwise herein, the
payments and benefits provided for in this Agreement are in addition to and not
in lieu of amounts and benefits that are earned by the Executive prior to his
Termination of Employment. The Company shall pay the Executive any compensation
earned through the Employment Termination Date but not previously paid the
Executive. Further the Executive shall be entitled to any other amounts or
benefits due the Executive in accordance with any contract, plan, program or
policy of the Company or any of its Affiliates. Amounts that the Executive is
entitled to receive under any plan, program, contract or policy of the Company
or any of its Affiliates at or subsequent to the Executive's Termination of
Employment shall be payable or otherwise provided in accordance with such plan,
program, contract or policy, except as expressly modified herein. For the
avoidance of doubt, the Executive's benefits under the Baker Hughes Incorporated
Pension Plan and the Baker Hughes Incorporated Thrift Plan shall not be subject
to a mandatory six-month delay in payment pursuant to Section 409A as such plans
are exempt from Section 409A.


12.8    Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
given in person or by United States registered mail, return receipt requested
(with evidence of receipt by the party to whom the notice is given), postage
prepaid,




--------------------------------------------------------------------------------




addressed, if to the Executive, to the address listed on the signature page of
this Agreement and, if to the Company, to 2929 Allen Parkway, Suite 2100;
Houston, Texas 77019; Attention: General Counsel, or to such other address as
either party may have furnished to the other in writing in accordance herewith.
For purposes of this agreement notice to a party shall be effective only upon
actual receipt of the notice by the party with written evidence of receipt by
the party to whom the notice is given.


12.9    Governing Law. All provisions of this Agreement shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal law
and except to the extent that the conflicts of laws provisions of the State of
Texas would require the application of the relevant law of another jurisdiction,
in which event the relevant law of the State of Texas will nonetheless apply,
with venue for litigation being in Houston, Texas.


12.10    Compliance With Section 409A. It is intended that this Agreement shall
comply with Section 409A. The provisions of this Agreement shall be interpreted
and administered in a manner that complies with Section 409A.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date above first written.
BAKER HUGHES INCORPORATED
By:    ____________________________________
Martin S. Craighead
President and Chief Executive Officer


Date: _____________________________________
EXECUTIVE
By:    ____________________________________
Address:    ______________________________
___________________, Texas _____


Date: ______________________________________




